Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 23, 2021

                                     No. 04-21-00133-CV

                    IN THE INTEREST OF I.P.S., E.E.S., CHILDREN,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-01363
                          Honorable Richard Garcia, Judge Presiding


                                        ORDER

       On May 28, 2021, we abated this appeal to the trial court to appoint appellate counsel for
appellant, C.P. We received a supplemental clerk’s record on June 22, 2021, which contains an
order appointing appellate counsel, Shawn Sheffield, to represent C.P. in this appeal.

       It is therefore ORDERED that this appeal is REINSTATED on the docket of this court
and that appellant’s brief is due on or before July 13, 2021. Given the time constraints
governing the disposition of this appeal, further requests for extensions of time will be granted
only under extenuating circumstances. See TEX. R. JUD. ADMIN. 6.2.




                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of June, 2021.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court